                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

UNITED STATES OF AMERICA                      )
                                              )
                                              )
       v.                                     )      CAUSE NO.: 1:16-CR-26-TLS
                                              )
PATRICK DAVIS                                 )

                                    OPINION AND ORDER

       On December 14, 2017, this Court sentenced the Defendant, Patrick Davis, to a term of

imprisonment of seventy-four months. This matter is now before the Court on the Defendant’s

Pro Se Motion Requesting Jail Credit [ECF No. 77], in which the Defendant asserts that he

should receive credit toward his federal sentence for time he spent in pretrial detention, and

requests that the Court provide him with documentation showing the amount of jail time the

Court is giving him.

       Application of jail time credit is governed by 18 U.S.C. § 3585(b). The Defendant’s

Motion does not show that the provisions of this statute have been violated, as he has not shown

that the period of presentence custody had “not been credited against another sentence.” 18

U.S.C. § 3585(b). In any event, the execution of sentences and the computation of jail time is an

administrative function under the authority of the Office of the Attorney General, which has

delegated this task to the BOP. See United States v. Wilson, 503 U.S. 329, 334 (1992). This

delegation of tasks includes responsibility for computing jail time credits and determining a

sentence termination date once the defendant actually commences serving his sentence. Wilson,

503 U.S. at 335. Requests for credit for time served must be made initially through the BOP

administrative channels, which are governed by federal regulation. United States v. Koller, 956

F.2d 1408, 1417 (7th Cir. 1992); see also 28 C.F.R. § 542.10 (“The purpose of the
Administrative Remedy Program is to allow an inmate to seek formal review of an issue relating

to any aspect of his/her own confinement.”). Prisoners may then seek judicial review of the BOP

computation in a district court pursuant to 28 U.S.C. § 2241. Id.; see also Romandine v. United

States, 206 F.3d 731, 736 (7th Cir. 2000) (holding that “requests for sentence credit, or for

recalculation of time yet to serve . . . must be presented to the Attorney General (or her delegate,

the Bureau of Prisons), and adverse decisions may be reviewed by an action under 28 U.S.C. §

2241, or perhaps a suit under the Administrative Procedure Act (to the extent 18 U.S.C. § 3625

permits)”).



                                         CONCLUSION

       For the reasons stated above, the Court DISMISSES the Defendant’s Motion Requesting

Jail Credit [ECF NO. 77].

       SO ORDERED on November 1, 2018.

                                              s/ Theresa L. Springmann
                                              CHIEF JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                 2
